Citation Nr: 0826574	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Propriety of the discontinuance of the veteran's disability 
compensation benefits from December 27, 2001 through 
September 4, 2003, based on fugitive felon status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to November 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
RO in Seattle, Washington, which proposed discontinuing the 
veteran's benefits and a November 2003 decision which 
actually discontinued the veteran's disability compensation 
benefits effective December 27, 2001 and reinstated 
compensation as of September 5, 2003.  The veteran relocated 
and her claim is now being addressed by the RO in Reno, 
Nevada.  

The veteran testified before a Decision Review Officer in 
October 2007 and before the undersigned at a February 2007 
hearing at the VA office in Las Vegas, Nevada.  Transcripts 
have been associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.


FINDING OF FACT

The evidence does not reflect that the veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that she was violating a condition of 
probation or parole imposed for commission of a felony, from 
December 27, 2001 to September 4, 2003.




CONCLUSION OF LAW

It is not shown that from December 27, 2001 to September 4, 
2003 the veteran was a fugitive felon.  38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n)(2) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Here, since the Board is granting the veteran's 
claim, there is no need to discuss whether there has been 
compliance with the VCAA because even were the Board to 
assume, for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  38 
C.F.R. § 20.1102; cf. Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  See, too, Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) and Sanders v. Nicholson, 487 F.3d 881 (2007).

A veteran eligible for compensation benefits may not be paid 
these benefits for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B.  The implementing 
regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)	Compensation is not payable on behalf of a veteran 
for any period during which he or she is a fugitive 
felon. Compensation or dependency and indemnity 
compensation (DIC) is not payable on behalf of a 
dependent of a veteran for any period during which the 
veteran or the dependent is a fugitive felon.

(2)	For purposes of this section, the term fugitive 
felon means a person who is a fugitive by reason of: (i) 
Fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to 
commit an offense, which is a felony under the laws of 
the place from which the person flees; or (ii) Violating 
a condition of probation or parole imposed for 
commission of a felony under the Federal or State law.

(3)	For purposes of paragraph (n) of this section, the 
term felony includes a high misdemeanor under the laws 
of a State which characterizes as high misdemeanors 
offenses that would be felony offenses under Federal 
law.

(4)	For purposes of paragraph (n) of this section, the 
term dependent means a spouse, surviving spouse, child, 
or dependent parent of a veteran.

38 C.F.R. § 3.665(n).

While the term "fugitive" is not specifically defined by 
the governing statute and regulation, Black's Law Dictionary 
(8th Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance (SSI) 
from the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 'was designed to cut 
off the means of support that allows fugitive felons to 
continue to flee.'  Id.  The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above.  
See 42 U.S.C.A. § 1382(e)(4)(A).

Review of the claims file reflects that the RO received 
notice of an outstanding warrant for the veteran from the VA 
Office of the Inspector General (OIG) in June 2003.  The 
warrant had been issued in Los Angeles, California, in 
February 1997.

The RO wrote to the veteran proposing to terminate her 
disability compensation in August 2003.  The proposed 
termination was based on a finding that the outstanding 
warrant was evidence of her being a fugitive felon.

In response, the veteran presented evidence that the warrant 
was rescinded as of September 5, 2003.  The charge was 
dismissed in October 2003.  Her disability compensation was 
restored from September 5, 2003 onwards.  However, the RO 
held that the discontinuance of the veteran's disability 
award (reduction to zero dollars) was warranted from December 
27, 2001 (effective date of the fugitive felon provision) to 
September 5, 2003 (date when the warrant was cleared).

During her hearings before both the undersigned and Decision 
Review Officer at the RO, as well as in written statements, 
the veteran alleged that she was unaware of the felony 
warrant against her until she received notification from VA 
that her benefits would stop unless she could show that she 
was not a "fugitive felon" in an August 26, 2003 letter.  
She reported to the Los Angeles court within two weeks of the 
date the VA sent the letter.  And she pointed out, the 
charges against her were dropped entirely.

The veteran presented testimony and evidence to support her 
primary contention, that she had no knowledge of the claim 
and lived openly during the time the warrant was active.  In 
particular, she claims that the original charges were the 
result of identity theft and the charges were dismissed 
because she was not the suspect.  In support of her claim, 
she submitted an April 2000 police report, which shows that 
she filed a complaint of identity theft with the Los Angeles 
Police Department.  

Similarly, in her January 2006 substantive appeal (on VA Form 
9), the veteran stated that she did not live as a fleeing 
fugitive; rather, she lived openly under her own name.  She 
moved several times between states, changing her driver's 
license, which should have been checked for outstanding 
warrants.  She also states that she worked for a school 
district, which would not have been possible with an 
outstanding warrant.  

As the veteran was not convicted of a felony in this matter 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply to her 
and her situation is the one providing that a fugitive felon 
is a person "fleeing to avoid prosecution" for an offense 
or an attempt to commit an offense that is a felony under the 
laws under the place from which the person flees.  Both the 
controlling statute and the regulation specifically include 
the intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status.  And as also 
explained, flight or hiding is necessary to meet the legal 
definition of fugitive.  See Blacks, supra.

To engage in an intentional act of fleeing from prosecution, 
the veteran would first have to know that she was facing 
prosecution.  Here, the veteran lived openly, with multiple 
contacts with government authories, through changing 
licenses, contacts with VA to update her address and filing a 
complaint with the Los Angeles police.  The Board finds the 
filing of the identity theft complaint highly probative, as 
the Los Angeles police is the authority responsible for 
executing the warrant.  

There is no evidence the warrant was served on her, that 
there was an attempt to serve it on her, or that she was 
otherwise notified of it prior to the August 2003 letter from 
VA.  Further, as soon as she was made aware of the felony 
warrant, she contacted the Los Angeles court and resolved the 
matter.

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  In December 2005, the Second 
Circuit Court of Appeals found that under that statute, in 
order for a person to be fleeing prosecution:

... there must be some evidence that the person knows his 
apprehension is sought.  The statute's use of the words 
"to avoid prosecution" confirms that for 'flight' to 
result in a suspension of benefits, it must be undertaken 
with a specific intent, i.e. to avoid prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

Here, though, as noted, there is no indication the veteran 
knew that her apprehension was sought.  See also Garnes v. 
Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and 
Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (finding 
that an intent to avoid prosecution was required for a 
fugitive felon finding under the SSA statute).  In both 
Garnes and Hull, the district court found the SSA's 
interpretation that the mere presence of a warrant was 
sufficient to establish fugitive felon status was in 
contradiction to the underlying statute and regulations 
applicable to SSA benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show the veteran received any 
notice that she was actually going to be prosecuted.  Without 
such notice, there can be no finding that she engaged in the 
intentional act of "fleeing from prosecution."

The Board is not charged with determining whether the veteran 
had engaged in criminal conduct, to precipitate the felony 
warrant, only to determine whether she may be considered a 
"fugitive felon" under the controlling statute and 
regulation.  And it is not shown that, prior to August 2003, 
she was aware of the February 1997 warrant.  Moreover, as 
soon as she was made aware of it, she resolved the matter. 
Her prompt response does not reflect the intentional act of 
"flight from prosecution" necessary to establish fugitive 
felon status.  Consequently, she may not be considered to 
have been a fugitive felon under the controlling statute and 
regulation during the time at issue - from December 27, 2001, 
to September 4, 2003.  Thus, the termination of her VA 
compensation payments during that period was unwarranted, and 
her appeal is therefore granted.

	(CONTINUED ON NEXT PAGE)





ORDER

The discontinuance of the veteran's VA benefits was improper; 
VA disability compensation benefits shall be restored for the 
period from December 27, 2001 to September 4, 2003.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


